Name: Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food aid policy and food aid management
 Type: Regulation
 Subject Matter: economic conditions;  cooperation policy
 Date Published: nan

 26. 5 . 87 Official Journal of the European Communities No L 136/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972186 on food aid policy and food aid management assistance required and, in particular, with all relevant information, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid policy and food aid management ('), and in particular the third and fourth indents of Article 4 ( 1 ) and (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parli ­ ament (3), Whereas a list of the countries and organizations eligible for food aid operations should be drawn up, without prejudice to emergency operations ; Whereas provision should also be made, with the same objective, for making food aid available to non-govern ­ mental organizations ; whereas these organizations must meet certain conditions guaranteeing the successful execution of food aid operations ; Whereas general criteria should be established for the transport of food aid beyond the fob stage, taking into account the financial and geographical situation of the countries concerned and the channels and intermediaries via which the aid will be dispatched ; whereas account should also be taken to this end of the need to ensure that the effectiveness of the food aid operations is increased ; Whereas, in order to ensure that the objectives of food aid operations are attained, it is furthermore necessary to stipulate that aid be granted only where the recipients undertake to comply with the supply terms laid down by the Commission ; Whereas the Commission must be able to take all the measures necessary for the proper execution of food aid programmes and operations ; whereas, to this end, Member States must provide the Commission with all the HAS ADOPTED THIS REGULATION : Article 1 1 . The countries and organizations eligible for food aid are listed in the Annex. 2. Aid may also be placed at the disposal of non ­ governmental organizations which must inter alia : (a) have a statute that is characteristic of an organization of this type ; (b) have their headquarters in a Member State of the Community or, exceptionally, in a third country ; (c) show that they have the capacity to carry out food aid operations successfully ; (d) have given ah undertaking to comply with the supply terms laid down by the Commission . Article 2 1 . The Community shall meet transport costs for food aid to the fob stage . 2 . The Community may also meet the costs beyond the fob stage in the following cases in particular :  emergency situation,  the supply of food aid to low-income, food-deficit countries . 3 . Where the Commission considers that the Commu ­ nity should meet transport costs for food aid beyond the fob stage in other cases, it shall take account of the follo ­ wing general criteria :  whether or not the recipient country is a landlocked country,  the financial situation of the recipient country, if this is such that it cannot itself meet such costs , (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No C 55, 3 . 3 . 1987, p . 8 . 3) OJ No C 125, 11 . 5 . 1987. No L 136/2 Official Journal of the European, Communities 26 . 5 . 87  whether the food aid is intended for the international organizations or for the non-governmental organiza ­ tions referred to in Article 1 ,  the need to ensure that the food aid operation concerned is more effective . 4 . The Community shall meet inland transport costs only in duly substantiated exceptional circumstances, account being taken of the general criteria listed above . 5 . If the food aid is sold in the recipient country, the Community should meet inland transport costs only in exceptional cases . Article 3 Distribution costs may, in exceptional circumstances, be met by the Community where necessary for the proper execution of the food aid operations concerned. Article 4 Food aid shall be granted to the recipients only where they undertake to comply with the supply terms notified to them by the Commission . Article 5 The Commission shall take all necessary measures to ensure the proper execution of food aid programmes and operations . To this end, Member States shall provide the Commission with all the assistance required and shall , in particular, provide it with all relevant information . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1987. For the Council The President E. KNOOPS 26 . 5 . 87 Official Journal of the European Communities No L 136/3 ANNEX 1 . COUNTRIES Peru Philippines Rwanda Saint Christopher and Nevis Saint Lucia Saint Vincent and the Grenadines Sao Tome and Principe Senegal Seychelles Sierra Leone Somalia Sri Lanka Sudan Swaziland Syria Tanzania Thailand Togo Tunisia Uganda North Yemen (Arab Republic) South Yemen (Democratic Republic) Zaire Zambia Zimbabwe Angola Antigua and Barbuda Bangladesh Benin Bolivia Botswana Burkina Faso Burma Burundi Cape Verde Central African Republic Chad China Colombia Comores Costa Rica Djibouti Dominican Republic Dominica Ecuador Egypt El Salvador Equatorial Guinea Ethiopia Gambia Ghana Grenada Guatemala Guinea Guinea-Bissau Guyana Haiti Honduras India Indonesia Jamaica Jordan Kenya Lebanon Lesotho Madagascar Malawi Maldives Mali Mauritania Mauritius Morocco Mozambique Nepal Nicaragua Niger Pakistan 2 . ORGANIZATIONS UNBROICRC LICROSS UNHCR UNRWA WFP UNICEF